543 U.S. 1182
ARIAS-HERNANDEZ ET AL.v.UNITED STATESAVILES-JAIMESv.UNITED STATES.CORTEZ-ESPINOZAv.UNITED STATES.GONZALEZ-TREJOv.UNITED STATES.MENDEZ-MARROQUINv.UNITED STATES.MACIAS ORTIZv.UNITED STATES. andPEREZ-RODRIGUEZv.UNITED STATES.
No. 04-8303.
Supreme Court of United States.
February 28, 2005.

1
C. A. 5th Cir. Reported below: 110 Fed. Appx. 427 (sixth judgment) and 460 (fourth judgment); 111 Fed. Appx. 336 (seventh judgment), 337 (third judgment), 744 (first judgment), and 745 (fifth judgment); 112 Fed. Appx. 341 (second judgment); Motions of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, Judgments vacated, and cases remanded for further consideration in light of United States v. Booker, ante, p. 220.